Citation Nr: 1647067	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  12-20 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a dental disorder for compensation purposes. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Berry, Counsel

INTRODUCTION

The Veteran had active military service from January 1971 to January 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the Veteran's file has been subsequently transferred to the RO in Philadelphia, Pennsylvania.

In his July 2012 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  However, in an August 2014 statement, he withdrew his request for a Board hearing.  Even so, in a September 2016 letter, the Veteran was advised that he had been scheduled for a Board hearing in October 2016.  Thereafter, in an October 2016 telephone call, he again indicated that he no longer wished to have a hearing and requested that a decision be made based on the evidence of record.  Therefore, the Veteran's request for a Board hearing is withdrawn.  38 C.F.R. § 20.704(e) (2015).

The Board notes that, subsequent to the issuance of the May 2012 statement of the case, the Veteran submitted additional evidence.  While Veteran did not waive Agency of Original Jurisdiction (AOJ) consideration of such evidence, as his claims are being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The Board notes benefits may be awarded for dental conditions for (1) compensation benefits, or (2) outpatient dental treatment purposes.  Pursuant to Veterans Benefits Administration (VBA) Fast Letter 12-18 (July 10, 2012), claims for outpatient dental treatment submitted to VBA should be referred to the Veterans Health Administration (VHA) for preparation of a dental treatment rating.  See also 38 C.F.R. § 3.381 (2015).  In the present case, the record reflects that the Veteran has raised the issue of service connection for outpatient dental treatment purposes.  See also Mays v. Brown, 5 Vet. App. 302 (1993) (any claim for service connection for a dental condition is also a claim for VA outpatient dental treatment).  Further, in an April 2010 letter, the RO informed the Veteran that his claim for outpatient dental treatment to the VA medical facility closest to his house.  Review of the record reveals, however, that the agency of original jurisdiction (AOJ) (i.e., VBA) has only adjudicated the issue of entitlement to service connection for a dental disorder for compensation purposes.  As there is no indication that any claim for outpatient dental treatment has yet been considered by VHA, and because this matter is not currently before the Board, it is referred to the AOJ (which, in this case, is VHA) for appropriate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of his left ear hearing loss.  In this regard, the Board observes that he was last examined by VA in May 2010.  Thereafter, in his December 2010 notice of disagreement, he reported that his hearing loss had worsened.  Therefore, as the evidence suggests that the Veteran's left ear hearing loss may have increased in severity since the May 2010 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Board also observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims held that, as relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his left ear hearing loss.  

As any possible development conducted in assessing the severity of the Veteran's service-connected left ear hearing loss could impact the Veteran's ability to establish service connection for right ear hearing loss and tinnitus, these claims are inextricably intertwined, and a decision by the Board on the Veteran's claims for service connection for right ear hearing loss and tinnitus would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Concerning the Veteran's claim for service connection for a dental condition, compensation is only available for certain types of dental and oral conditions, to include osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss (or a portion thereof), nonunion, or malunion of the mandible; limited motion of temporomandibular articulation, loss of the ramus; loss of the condyloid process; loss of the coronoid process; loss (or a portion thereof) of the hard palate; loss (or a portion thereof), nonunion, or malunion of the maxilla; and loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity.  See 38 C.F.R. § 4.150.  In this regard, compensation is available for loss of teeth only if such loss is due to loss of substance of the body of the maxilla or mandible during service due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease. 38 C.F.R. § 4.150, Diagnostic Code 9913 (Note). Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease cannot be service-connected for purposes of compensation.  38 C.F.R. § 3.381.

Service treatment records show that the Veteran underwent dental treatment in 1973 and had several teeth removed for non-replaceable teeth.  In an April 2011 letter, Dr. Lilo, the Veteran's dentist indicated that, in reviewing his records, she was surprised to see that, even though he was admitted to the Air Force with a cursory screening and only one missing tooth on February 2, 1971, the next time he was seen was 2 1/2 years later to pull some teeth without a note as to why.  There were no notes of pain or a chief complaint.  His first type 1 exam and treatment plan
was not accomplished until September 7, 1973, after he had had multiple extractions.  Dr. Lilo, a former Air Force dentist, indicated that, to her knowledge,
in the military routine exams were to have been done every 12 months and every change of station.  The Veteran did not have his first dental cleaning until March 1, 1974, and there are no notes on his lack of oral hygiene or instructions at his appointments.  Dr. Lilo further indicated that, on November 15, 1973, the Veteran had 5 teeth extracted at the same appointment with alveolectomy and alveoloplasty.  She concluded that it was logical to assume that the surgically removed bone contributed to his need for more extensive surgery for implants.

Additionally, in a November 2012 statement, Dr. Kobernick, the Veteran's periodontist, indicated that he had reviewed the Veteran's records and observed that he had a number of teeth removed in 1973 with an accompanying alveoplasty.  He indicated that he suspected that the extractions caused the loss of the buccal plate of bone.  He further stated that he found it unusual that a clinical examination took place on March 31, 1971, and the Veteran was cleared by the dental surgeon at that point in time.  He was later seen for an exam in February of 1972 and no apparent dental challenges were noted at that time.  An exam was performed with x-rays in August of 1973 and, at that time, multiple teeth were deemed to be non-restorable and recommended for extraction Tooth #'s 1, 2, 3, 4, 5, 13, 15 and 16, 17, 18, 19, 30, and 31 were removed during a period of time following the examination
appointment to November 15, 1973.  However, at the time of the initial charting only tooth #14 was missing and there was no caries or other restorations present.  He recommended that the Veteran's case be further reviewed.

Based on the foregoing, the Board finds that a VA examination is necessary in this matter to determine whether the Veteran has a dental disability for which compensation may be paid and that is related to his military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159 (c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claims on appeal that have not been obtained.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded a VA audiological examination in order to determine the current nature and severity of his left ear hearing loss. The examiner should review the claims file. The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

The examiner is specifically requested to describe the functional effects caused by the Veteran's left ear hearing loss.  

Any opinion expressed should be accompanied by supporting rationale.   

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded a VA dental examination with a medical professional of appropriate expertise to determine the nature and etiology of any current dental disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.

The examiner should identify all current dental disorders.  In this regard, the examiner is requested to indicate whether there is osteomyelitis or osteoradionecrosis of the maxilla or mandible; loss (or a portion thereof), nonunion, or malunion of the mandible; limited motion of temporomandibular articulation, loss of the ramus; loss of the condyloid process; loss of the coronoid process; loss (or a portion thereof) of the hard palate; loss (or a portion thereof), nonunion, or malunion of the maxilla; and/or loss of teeth due to loss of substance of the body of maxilla or mandible without loss of continuity.  With regard to loss of teeth, the examiner should specifically state whether such loss is due to loss of substance of the body of the maxilla or mandible during service due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.

Any opinion expressed should be accompanied by supporting rationale.   

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




